                  Case 2:19-cv-00620-JLR Document 103 Filed 08/13/20 Page 1 of 4



                                                                    THE HONORABLE JAMES L. ROBART
1

2

3

4

5

6                                       UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF WASHINGTON
7

8    ADAMA JAMMEH and OUMIE SALLAH,                        NO. 2:19-cv-00620-JLR

9                              Plaintiffs,                 STIPULATION AND ORDER REGARDING
                                                           SCHEDULING ISSUES
10           v.
11
     HNN ASSOCIATES, LLC, GATEWAY, LLC,
12   COLUMBIA DEBT RECOVERY, LLC, d/b/a
     GENESIS CREDIT MANAGEMENT, LLC, and
13
     WILLIAM WOJDAK,
14
                               Defendants.
15

16

17                                              I. STIPULATION

18           1.         On June 15, 2020, the Court directed HNN to complete its production of

19   documents responsive to Plaintiffs’ requests relating to Mr. Wojdak’s individual liability within

20   sixty (60) days. Dkt. No. 90 (Tr. at 19:21-20:4).

21           2.         The Court also entered an Order extending the discovery cutoff to June 14, 2021

22   and extending the trial date to October 5, 2021. Dkt. No. 101.

23           3.         HNN made an initial production of relevant documents on June 22, 2020.

24           4.         The parties met and conferred regarding search terms and the status of

25   production of potentially responsive documents on July 2, 2020. Plaintiffs requested additional

26   search terms which HNN has included within its search and which were discussed during that

27   conference.

                                                                          TERRELL MARSHALL LAW GROUP PLLC
     STIPULATION AND ORDER REGARDING SCHEDULING ISSUES - 1                     936 North 34th Street, Suite 300
     CASE NO. 2:19-CV-00620-JLR                                               Seattle, Washington 98103-8869
                                                                            TEL. 206.816.6603 • FAX 206.319.5450
     LEGAL\47786089\1                                                              www.terrellmarshall.com
                Case 2:19-cv-00620-JLR Document 103 Filed 08/13/20 Page 2 of 4




1              5.       HNN states it used search terms requested by Plaintiffs to identify potentially
2    responsive emails and after de-duping, identified approximately 21,158 documents amounting
3    to, at minimum, 75,445 pages for review.
4              6.       HNN has been working diligently to obtain, collect, and review for
5    responsiveness and/or privilege records in order to produce them. However, due to the large
6    volume of records, HNN will not be able to complete its review and production of those
7    documents by August 15, 2020 (60 days from the date of the discovery conference with the
8    Court).
9              7.       The parties have cooperatively worked together and agreed that HNN will make
10   a second production of responsive documents on August 14 and will complete its production of
11   responsive documents by August 28, 2020.
12             8.       The parties have agreed that Plaintiffs should have at least 60 days to review the
13   voluminous production before deposing Mr. Wojdak. They have agreed that Mr. Wodjak’s
14   deposition and any other depositions necessary to address his individual liability shall be
15   completed not later than October 26, 2020.
16             9.       The parties have agreed the Plaintiffs will file their response to Mr. Wojdak’s
17   motion for summary judgment not later than November 20, 2020, and Mr. Wodjak shall file his
18   reply not later than December 11, 2020.
19
      TERRELL MARSHALL LAW GROUP                           COZEN O’CONNER
20

21    By: /s/ Beth E. Terrell, WSBA #26759                 By: /s/ Karl Neumann
         Beth E. Terrell, WSBA #26759                        Karl Neumann, WSBA #48078
22       Email: bterrell@terrellmarshall.com                 Email: kneumann@cozen.com
23       Blythe H. Chandler, WSBA #43387                     999 Third Avenue, Suite 1900
         Email: bchandler@terrellmarshall.com                Seattle, Washington 98104
24       Ari Y. Brown, WSBA #29570                           Telephone: (206) 340-1000
         Email: abrown@terrellmarshall.com
25       Brittany J. Glass, WSBA #52095                       F. Brenden Coller, Admitted Pro Hac Vice
26       Email: bglass@terrellmarshall.com                    Email: bcoller@cozen.com
         936 North 34th Street, Suite 300                     COZEN O’CONNER
27       Seattle, Washington 98103-8869                       1650 Market Street, Suite 2800
                                                                             TERRELL MARSHALL LAW GROUP PLLC
     STIPULATION AND ORDER REGARDING SCHEDULING ISSUES - 2                        936 North 34th Street, Suite 300
     CASE NO. 2:19-CV-00620-JLR                                                  Seattle, Washington 98103-8869
                                                                               TEL. 206.816.6603 • FAX 206.319.5450
     LEGAL\47786089\1                                                                 www.terrellmarshall.com
               Case 2:19-cv-00620-JLR Document 103 Filed 08/13/20 Page 3 of 4



         Telephone: (206) 816-6603                       Philadelphia, Pennsylvania 19103
1
         Facsimile: (206) 319-5450                       Telephone: (215) 665-2000
2
         Sam Leonard, WSBA #46498                     Attorneys for Defendants HNN
3        Email: sam@seattledebtdefense.com            Associates, LLC, Gateway, LLC
4        LEONARD LAW
         1001 4th Avenue, Suite 3200
5        Seattle, Washington 98154                    GORDON REES SCULLY MANSUKHANI LLP
         Telephone: 206-486-1176
6        Facsimile: 206-458-6028                      By: /s/ Elizabeth K. Morrison
7                                                       Elizabeth K. Morrison, WSBA #43042
         Paul Arons, WSBA #47599                        Email: emorrison@gordonrees.com
8        Email: lopa@rockisland.com                     Sarah N. Turner, WSBA #37748
         LAW OFFICE OF PAUL ARONS                       Email: sturner@grsm.com
9
         685 Spring Street, #104                        701 Fifth Avenue, Suite 2100
10       Friday Harbor, Washington 98250                Seattle, Washington 98104
         Telephone: (360) 378-6496                      Telephone: (206) 695-5100
11       Facsimile: (360) 378-6498
                                                      Attorneys for Columbia Debt Recovery, LLC
12
      Attorneys for Plaintiffs                        and William Wojdak
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                                       TERRELL MARSHALL LAW GROUP PLLC
     STIPULATION AND ORDER REGARDING SCHEDULING ISSUES - 3                  936 North 34th Street, Suite 300
     CASE NO. 2:19-CV-00620-JLR                                            Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603 • FAX 206.319.5450
     LEGAL\47786089\1                                                           www.terrellmarshall.com
               Case 2:19-cv-00620-JLR Document 103 Filed 08/13/20 Page 4 of 4




1                                                 II. ORDER
2            10.        Based on the foregoing, it is hereby ORDERED that HNN shall complete its
3    production of documents as ordered by the Court during the June 15 hearing no later than
4    August 28, 2020. Plaintiffs shall complete depositions relevant to Mr. Wodjak’s individual
5    liability by October 26, 2020. Plaintiffs shall file their response to Mr. Wojdak’s motion for
6    summary judgment not later than November 20, 2020, and Mr. Wodjak shall file his reply not
7    later than December 11, 2020. Mr. Wodjak shall re-note his pending motion for summary
8    judgment on individual liability for consideration on December 11, 2020.
9            IT IS SO ORDERED.
10           DATED this 13th day of August, 2020.
11

12

13                                                          A
                                                            JAMES L. ROBART
14
                                                            United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

                                                                          TERRELL MARSHALL LAW GROUP PLLC
     STIPULATION AND ORDER REGARDING SCHEDULING ISSUES - 4                     936 North 34th Street, Suite 300
     CASE NO. 2:19-CV-00620-JLR                                               Seattle, Washington 98103-8869
                                                                            TEL. 206.816.6603 • FAX 206.319.5450
     LEGAL\47786089\1                                                              www.terrellmarshall.com
